Citation Nr: 1540332	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of head trauma (traumatic brain injury (TBI)).

2.  Entitlement to an increased rating for residuals of left knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.

Following review of the record, the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Review of the record discloses that the appellant requested a Travel Board hearing on the May 2009 substantive appeal.  The Board observes that in a July 2009 Report of Contact, she indicated that she no longer wanted a hearing before the Board.  Facts were such that it was unclear whether she intended to withdraw the hearing request.  After contacting the appellant, this matter has been clarified.  In a response received in September 2015, the Veteran expresses a desire for a Travel Board hearing at the RO.  Therefore, the Veteran must be scheduled for a Travel Board hearing.   38 U.S.C.A §7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at a local VA office in accordance with applicable procedures.  Inform the appellant that if she subsequently decides she does not want a hearing, she should withdraw the hearing request in writing to the RO.  Thereafter return the case to the Board  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

